Case 1:18-cV-08250-.]SR Document 23 Filed 10/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC,
Plaintifi`,
v.
CHAR.LES SI'IREM,

Defendant.

 

 

Case No.

NOTICE OF EX PARTE
APPLICATION FOR
PREJUDGMENT ATTACHMENT

1 8 CV 8250

Please take notice that Winklevoss Capital Fund, LLC (“WCF”), by and through the

undersigned counsel, applies ex parte for prejudgment attachment Plaintiff brings this

application pursuant to New York Civil Practice Law and Rules sections 6201, 6211, and 6212,

and Federal Rules of Civil Procedure 64, Which allows this Court to order attachment where

authorized by state law.

ln support of" this motion, Plaintiff submits the following documents:

0 Notice of Ex Parte Application, Ex Parte Application for Prejudgment

Attachment, the supporting affidavits of Cameron Winklevoss, Tom Robinson,

Matt Gruchevsky, Sam Ferguson, and .lohn Mason, and a proposed order of

attachment

Case 1:18-cV-08250-.]SR Document 23 Filed 10/26/18 Page 2 of 2

DATED: September ll, 2018

Respectf`ully submitted,

By: 'Z§/{ Z'O¢.»w¢//\___%

Tyler Meade
'I`HE MEADE FIRM p.c.
California Office:
12 Funston Ave., Suite A
San Francisco, CA 94129
Ncw York Office:
lll Broadway, Suite 2002
New York, NY 10006
'l`clephone: (415) 724-9600
tyler@meadef`irm.com

Attorneys for Plaintil"f

